Case 18-28803 Doc 20 Filed 03/11/19 Entered 03/11/19 11:57:51 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 3




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE District of Utah, Central Division

IN RE:                                              CASE: 18-28803

TRAVIS AUGUSTINE MARTIN                             CHAPTER 13

                                                    HON. R. KIMBALL MOSIER
Debtor                                              Confirmation Hearing:February 05, 2019


  ORDER CONTINUING CONFIRMATION HEARING FOLLOWING CONTESTED
                     CONFIRMATION HEARING
   A hearing on confirmation of the Chapter 13 plan came before this Court on February 5,
2019 10:00 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other
parties, if any, made their appearances on the record. Based on the representations of counsel
and the Trustee, and having determined that all requirements for confirmation have NOT been
met, the Court hereby ORDERS:
   The Confirmation Hearing shall be rescheduled to the next available date by the clerk of the
court.

   The § 341 Meeting of Creditors shall be rescheduled to the next available date by the clerk of
the court.
Case 18-28803 Doc 20 Filed 03/11/19 Entered 03/11/19 11:57:51 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 3



   The deadline to file objections to exemptions is extended 30 days from the § 341 Meeting of
Creditors.

   The deadline to file complaints concerning discharge is extended 60 days from the § 341
Meeting of Creditors.

   Objection to dismissal is sustained.

   On or before February 19, 2019, the Debtors shall be current on ALL Plan payments through
January or the case shall be dismissed without further notice and hearing. The Debtors must
ensure that the payment is mailed (Standing Chapter 13 Trustee, 3111 Momentum Place,
Chicago, IL 60689-5331), transmitted online (www.TFSbillpay.com), or in-person (MoneyGram
locations) early enough to post by the deadline.

   Notwithstanding any other provision in this Order, if the Debtors are more than 21 days late
in making any pre-confirmation Plan payments, the Court may dismiss the case without further
notice or hearing.


                                CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on March 11, 2019.

  TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY, SALT LAKE CITY, UT 84123




 DAVID L. FISHER, ECF Notification

                                               /s/ Shaylyn Lins

                        DESIGNATION OF PARTIES TO BE SERVED
Case 18-28803 Doc 20 Filed 03/11/19 Entered 03/11/19 11:57:51 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 3 of 3


 TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY, SALT LAKE CITY, UT 84123




DAVID L. FISHER, ECF Notification

LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
